ORDER
PER CURIAM.
Billy R. Fowler appeals from the judgment of the motion court denying his Rule 24.035 motion for post-conviction relief after an evidentiary hearing. We have reviewed the briefs of the parties, the legal file and the record on appeal. The judgment of the trial court is based on findings of fact that are not clearly erroneous. An extended opinion would have no prece-dential value. However, the parties have been furnished with a memorandum for them information only, setting forth the reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).